UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):August 30, 2010 (August 27, 2010) Avis Budget Group, Inc. (Exact name of registrant as specified in its charter) Delaware 1-10308 06-0918165 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 6 Sylvan Way Parsippany, NJ (Address of Principal Executive Offices) (Zip Code) (973) 496-4700 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On August 27, 2010, our subsidiary Avis Budget Car Rental, LLC and General Motors, LLC (“GM”) entered into an agreement (the “Agreement”) for the purchase of vehicles from GM dealers. The Agreement sets forth the terms and conditions related to Avis Budget Car Rental’s purchase of vehicles from GM dealers for the 2011 through 2014 vehicle model years.The Agreement also sets forth the terms and conditions related to GM’s repurchase of a portion of the vehicles purchased by Avis Budget Car Rental under the Agreement. The Agreement is attached hereto as Exhibit 10.1, and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d) Exhibits. The following exhibits are filed as part of this report: Exhibit No. Description Agreement dated August 27, 2010between Avis Budget Car Rental, LLC and General Motors* *The Company has applied for confidential treatment of portions of this Exhibit.Accordingly, portions thereof have been omitted and filed separately. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. By: AVIS BUDGET GROUP, INC. /s/ Jean M. Sera Jean M. Sera Senior Vice President and Secretary Date:August 30, 2010 AVIS BUDGET GROUP, INC. CURRENT REPORT ON FORM 8-K Report Dated August 30, 2010 (August 27, 2010) EXHIBIT INDEX Exhibit No. Description Agreement dated August 27, 2010between Avis Budget Car Rental, LLC and General Motors* *The Company has applied for confidential treatment of portions of this Exhibit.Accordingly, portions thereof have been omitted and filed separately.
